DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

RESPONSE TO AMENDMENT
This Final Office Action is in response to Applicant’s Remarks/Amendments filed on 20 July, 2022. The amendments have been entered.

Disposition of Claims
Claims 1-15 and 17-19 are pending
Claim 16 has been cancelled.
Claims 18-19 are new.

Claim Interpretation
Claims 1-7 remain interpreted, as set forth under 35 U.S.C. 112(f), for the recitation of claim limitation “carbon dioxide capture module”. As noted within pages 2-5 of the Non-Final Office Action mailed on the 29 April, 2022, the limitation is directed to the structure correlated to the functions, provided within the specification, as originally filed, and the equivalents thereof.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 8-15, and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENASSER (FR 2845642 A1 – published 16 April, 2004; see provided English machine translation for citations), in view of MATSUMOTO (US 2019/0160418 A1 – effectively filed 30 November, 2017).
As to claim 1, BENASSER discloses an air-conditioning system for a vehicle (pg. 1, lines 13-19), comprising:
a blower unit (33 and/or 133/134) connected to an internal air flow path (27) and an external airflow path (26), the blower unit being configured to selectively suction or discharge air (pg. 5, lines 180-181; pg. 7, lines 268-270);
a flow path housing(17) configured to guide air suctioned through the blower unit to an interior of the vehicle (16);
a pollution capture module (45) configured to selectively capture pollutants contained in air flowing into the flow path housing (pg. 5, lines 183-201); and
a door (19) disposed between the flow path housing and the pollution capture module (figures 1-7), the door being configured to selectively open or close the flow path housing (figures 1-7; pg. 6, lines 230-231; pg. 7, lines 249-252),
wherein the internal air flow path and the external airflow path are arranged upstream of the pollution capture module (figures 1-7), and
the external airflow path is configured such that pollution capture in the pollution capture module is desorbed therefrom and discharged through the external airflow path (figures 3, 5, and 7;pg. 7, lines  264-280, in view of pg. 6, lines 239-242; pg. 8, lines 296-307, in view of pg. 6, lines 239-242; pg. 8, line 330-pg. 9, line 355, in view of pg. 6, lines 239-242).
BENASSER notes that filtration and desorption of pollutants is based on the material used and the type of pollutant to be released (pg. 5, lines 195-201), but does not explicitly disclose wherein the activated carbon filter, understood to be the above-referenced pollution capture module, particularly, adsorbs and desorbs carbon dioxide.
MATSUMOTO is within the field of endeavor of air-conditioning system for vehicles (abstract, line 1; par. 1, lines 1-2; air-conditioner, 10, of vehicle,1) which includes a carbon dioxide capture module (12 and/or 12 with heater 20). The carbon dioxide capture module is taught to include a sorbent material (11) which sorbs moisture and carbon dioxide at a purification temperature, and later desorbs the moisture and carbon dioxide at regeneration temperatures (par. 6, lines 6-9;par. 8, lines 1-5; par. 40, lines 1-9; par. 42, lines 5-10; par. 53, line 1 – par. 54, line 22). MATSUMOTO teaches that when temperature of a room is controlled, it is advantageous to recirculate air from the room over ventilating with outside air. Doing so, reduces power consumption. However, within such enclosed spaces, carbon dioxide concentration increases, such that there is an increase in carbon dioxide from respiration of occupants and recirculation to the enclosed space/room. This increase in concentration can reduce concentration and increase drowsiness, which is unfavorable (pg. 2,lines 1-9). As such, it would be understood to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BENASSER with the teachings of MATSUMOTO to incorporate the pollution capture module to be a carbon dioxide capture module, which is configured to selectively capture carbon dioxide, so as to decrease drowsiness and reduction in concentration associated with increased levels of carbon dioxide within an enclosed space, such as the vehicle cabin. 

As to claim 2, BENASSER, as modified by MATSUMOTO to provide the pollution capture module is a carbon dioxide capture module to capture and desorb carbon dioxide, teaches wherein, when the door (19) opens the flow path housing (17), carbon dioxide is captured in the carbon dioxide capture module (figures 1, 4, and 6; ; pg. 6, lines  223-235; pg. 7, line 286-pg.8, line 297; pg. 8, line 325-329), and
wherein, when the door closes the flow path housing(figure 2 and 7), the carbon dioxide capture in the carbon dioxide capture module is desorbed therefrom (pg. 6, line 236-pg. 7, line 263; pg. 8, line 330- pg. 9, line 343).

As to claim 3, BENASSER, as modified by MATSUMOTO to provide the pollution capture module is a carbon dioxide capture module to capture and desorb carbon dioxide, teaches comprising:
a mode-switching door (31) configured to switch an air supply mode(pg. 5, lines 175-179; pg. 6, lines  211-222) to any one of an internal air mode in which the blower unit communicates with the internal airflow path (figures 1-7) and an external air mode in which the blower unit communicates with the external air flow path (figures 1-7), 
wherein, in the internal air mode, the door (19) opens the flow path housing (17), and the carbon dioxide capture module captures carbon dioxide contained in air introduced through the internal air flow path (figures 1, 4, and 6; ; pg. 6, lines  223-235; pg. 7, line 286-pg.8, line 297; pg. 8, line 325-329).

As to claim 4, BENASSER, as modified by MATSUMOTO to provide the pollution capture module is a carbon dioxide capture module to capture and desorb carbon dioxide, teaches wherein, when the mode-switching door (31) switches the air supply mode to the external air mode, the door (19) closes the flow path housing (17) and the blower unit discharges carbon dioxide desorbed from the carbon capture module to the external air flow path (figure 7; pg. 8, line 330- pg. 9, line 343).

As to claim 5, BENASSER, as modified by MATSUMOTO to provide the pollution capture module is a carbon dioxide capture module to capture and desorb carbon dioxide, teaches wherein the carbon dioxide capture module is arranged between the blower unit and the flow path housing (figures 1-7).

As to claim 6, BENASSER, as modified by MATSUMOTO to provide the pollution capture module is a carbon dioxide capture module to capture and desorb carbon dioxide, teaches wherein the carbon dioxide capture module is arranged between (figures 1-7) the blower unit and an evaporator (7) that is configured to cool air introduced into the flow path housing (pg. 4,lines  141-142).

As to claim 8, BENASSER, as modified by MATSUMOTO to provide the pollution capture module is a carbon dioxide capture module formed of an absorbent to capture and desorb carbon dioxide, teaches the carbon dioxide capture module comprising:
a carbon dioxide absorbent to which carbon dioxide is adsorbed (see rejection of claim 1); and
a heater (53) configured to heat the carbon dioxide absorbent (pg. 5, line 202-pg. 6, line 210).

As to claim 9, BENASSER, as modified by MATSUMOTO to provide the pollution capture module is a carbon dioxide capture module formed of an absorbent to capture and desorb carbon dioxide, teaches:
wherein, when the carbon dioxide absorbent is heated to a first temperature range, carbon dioxide is adsorbed to capture the carbon dioxide absorbent (pg. 6, lines 227-230, wherein heating is controlled by mode operation of outside or recirculation of air, which has a temperature), and
wherein, when the carbon dioxide absorbent is heated to a second temperature range, which is higher than the first temperature range, carbon dioxide adsorbed to the carbon dioxide absorbent is desorbed therefrom (pg. 6, line 243- pg. 7, line 248, in view of pg. 5, lines 199-201).

As to claim 10, BENASSER, as modified by MATSUMOTO to provide the pollution capture module is a carbon dioxide capture module formed of an absorbent to capture and desorb carbon dioxide, teaches wherein the first temperature range is lower than the second temperature range (pg. 6, lines 227-230). Furthermore, BENASSER teaches that desorption temperature range, or second temperature range for desorbing the pollutant from the pollution capture material, is dependent upon the material used and the pollutant to be released. As such, the first and second temperature ranges are found to be result-effective variables, i.e., variables which achieve a recognized result. In this case, the second temperature range is dependent upon the pollutant and material capturing the pollutant, which further causes the first temperature range to be less than that of the second temperature range to effectively capture the pollutant (noted by BENASSER at pg. 6, lines 227-230). As such, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05 – II(A). BENASSER, as modified, teaches the first and second temperature ranges, respective of absorption and desorption of pollutants to the material and that the ranges change based on material used to capture pollutants and pollutants to be capture, such that it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BENASSER, in view of MATSUMOTO, further with the desired temperature ranges as claimed through routine optimization.

As to claim 11, BENASSER, as modified by MATSUMOTO, to provide the pollution capture module is a carbon dioxide capture module formed of an absorbent to capture and desorb carbon dioxide, teaches wherein the heater (53) is in contact with one surface of the carbon dioxide absorbent and has an area corresponding to the carbon dioxide absorbent (see figures 1-7, wherein the heater is connected to the internal surface thereof, and is provided an area relative to the absorbent material).

As to claim 12, BENASSER, as modified by MATSUMOTO to provide the pollution capture module is a carbon dioxide capture module formed of an absorbent to capture and desorb carbon dioxide, teaches further comprising a protective layer (43) stacked on an opposite surface of the carbon dioxide absorbent (see figures 1-7; exterior surface thereof), the protective layer being configured to allow air to pass therethrough (pg. 5, lines 183-193).

As to claim 13, BENASSER discloses a pollution capture module (45) comprising:
a pollution absorbent (pg. 5, lines 186-194) disposed in a flow path (figures 1-7) along which air flows into an interior (16) of a vehicle, the pollution absorbent configured to selectively adsorb pollutants (pg. 5, lines 183-201); and
a heater (53) configured to heat the pollution absorbent (pg. 5, line 202-pg. 6, line 210),
wherein the heater is in contact with one surface of the pollution absorbent and has an area corresponding to the pollution absorbent (see figures 1-7, wherein the heater is connected to the internal surface thereof, and is provided an area relative to the absorbent material).
BENASSER notes that filtration and desorption of pollutants is based on the material used and the type of pollutant to be released (pg. 5, lines 195-201), but does not explicitly disclose wherein the activated carbon filter, understood to be the above-referenced pollution capture module, particularly, adsorbs and desorbs carbon dioxide.
MATSUMOTO is within the field of endeavor of air-conditioning system for vehicles (abstract, line 1; par. 1, lines 1-2; air-conditioner, 10, of vehicle,1) which includes a carbon dioxide capture module (12 and/or 12 with heater 20). The carbon dioxide capture module is taught to include a sorbent material (11) which sorbs moisture and carbon dioxide at a purification temperature, and later desorbs the moisture and carbon dioxide at regeneration temperatures (par. 6, lines 6-9;par. 8, lines 1-5; par. 40, lines 1-9; par. 42, lines 5-10; par. 53, line 1 – par. 54, line 22). MATSUMOTO teaches that when temperature of a room is controlled, it is advantageous to recirculate air from the room over ventilating with outside air. Doing so, reduces power consumption. However, within such enclosed spaces, carbon dioxide concentration increases, such that there is an increase in carbon dioxide from respiration of occupants and recirculation to the enclosed space/room. This increase in concentration can reduce concentration and increase drowsiness, which is unfavorable (pg. 2,lines 1-9). As such, it would be understood to those having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BENASSER with the teachings of MATSUMOTO to incorporate the pollution capture module to be a carbon dioxide capture module with carbon dioxide absorbent, which is configured to selectively adsorb carbon dioxide, so as to decrease drowsiness and reduction in concentration associated with increased levels of carbon dioxide within an enclosed space, such as the vehicle cabin. 

As to claim 14, BENASSER, as modified by MATSUMOTO to provide the pollution capture module is a carbon dioxide capture module formed of an absorbent to capture and desorb carbon dioxide, teaches:
wherein, when the carbon dioxide absorbent is heated to a first temperature range, carbon dioxide is adsorbed to the carbon dioxide absorbent (pg. 6, lines 227-230, wherein heating is controlled by mode operation of outside or recirculation of air, which has a temperature), and
wherein, when the carbon dioxide absorbent is heated to a second temperature range, which is higher than the first temperature range, carbon dioxide adsorbed to the carbon dioxide absorbent is desorbed therefrom (pg. 6, line 243- pg. 7, line 248, in view of pg. 5, lines 199-201).

As to claim 15, BENASSER, as modified by MATSUMOTO to provide the pollution capture module is a carbon dioxide capture module formed of an absorbent to capture and desorb carbon dioxide, teaches wherein the first temperature range is lower than the second temperature range (pg. 6, lines 227-230). Furthermore, BENASSER teaches that desorption temperature range, or second temperature range for desorbing the pollutant from the pollution capture material, is dependent upon the material used and the pollutant to be released. As such, the first and second temperature ranges are found to be result-effective variables, i.e., variables which achieve a recognized result. In this case, the second temperature range is dependent upon the pollutant and material capturing the pollutant, which further causes the first temperature range to be less than that of the second temperature range to effectively capture the pollutant (noted by BENASSER at pg. 6, lines 227-230). As such, "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP §2144.05 – II(A). BENASSER, as modified, teaches the first and second temperature ranges, respective of absorption and desorption of pollutants to the material and that the ranges change based on material used to capture pollutants and pollutants to be capture, such that it would have been obvious to one having ordinary skill within the art, prior to the date the invention was effectively filed, to modify BENASSER, in view of MATSUMOTO, further with the desired temperature ranges as claimed through routine optimization.

As to claim 17, BENASSER, as modified by MATSUMOTO to provide the pollution capture module is a carbon dioxide capture module formed of an absorbent to capture and desorb carbon dioxide, teaches further comprising a protective layer (43) stacked on an opposite surface of the carbon dioxide absorbent (see figures 1-7; exterior surface thereof), the protective layer being configured to allow air to pass therethrough (pg. 5, lines 183-193).

As to claim 18, BENASSER, as modified by MATSUMOTO to provide the pollution capture module is a carbon dioxide capture module formed of an absorbent to capture and desorb carbon dioxide, teaches wherein the heater includes a structure configured to allow air to pass therethrough (see figures 1-7, wherein the heater is denoted by a resistor which is formed of a material filter that is electrically conductive; pg. 6, lines 206-208, such that air is configured to pass therethrough, as it would a normal filter).

As to claim 19, BENASSER, as modified by MATSUMOTO to provide the pollution capture module is a carbon dioxide capture module formed of an absorbent to capture and desorb carbon dioxide, teaches wherein the heater includes a mesh structure so that the air passes through a body of the heater (see figures 1-7, wherein the heater is denoted by a resistor which is formed of a material filter that is electrically conductive; pg. 6, lines 206-208, such that air is configured to pass therethrough, as it would a normal filter).

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over BENASSER (FR 2845642 A1 – published 16 April, 2004; see provided English machine translation for citations), in view of MATSUMOTO (US 2019/0160418 A1 – effectively filed 30 November, 2017) and CHO (KR 100763481 B1 – published 4 October, 2007; see provided English machine translation for citations).
As to claim 7, BENASSER, as modified by MATSUMOTO to provide the pollution capture module is a carbon dioxide capture module formed of an absorbent to capture and desorb carbon dioxide, teaches wherein the carbon dioxide capture module is arranged downstream the blower, such that the blower is intermediate the internal air flow path and the carbon dioxide module. 
CHO, however, is within the field of endeavor provided an air cleaning system, which includes a filter (13) for removing dust, odor, or a combination thereof that is capable of adsorbing harmful substances in the air (pg. 2, line 78 – pg. 3, 84). CHO teaches wherein the filter, providing adsorption of pollutants, is positioned between an internal air flow path (10) and a blower (14). This is strong evidence that modifying BENASSER, in view of MATSUMOTO, as claimed was well within the ordinary capabilities of one skilled in the art and would produce predictable results to one skilled in the art, (i.e., filtering so as to remove desired pollution by adsorption from an airflow). Accordingly, it would have been obvious to one having ordinary skill in the art at the time the invention was effectively filed, to modify BENASSER, in view of MATSUMOTO, by CHO such that the carbon dioxide capture module is positioned between the internal air flow path and the blower unit, since all claimed elements were known in the art, and one having ordinary skill in the art could have modified the prior art as claimed by known methods with no changes in their respective functions and the combination would have yielded the predictable result of filtering so as to remove desired pollution by adsorption from an airflow.

RESPONSE TO ARGUMENTS
Applicant’s arguments with respect to claim(s) 1-15 and 17-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Particularly, Applicant’s arguments related to MATSUMOTO, the only reference relied upon herein from the Non-Final Office Action mailed on 29 April, 2022, are directed to the amendments made to the instant application.  Herein, MATSUMOTO is relied upon, as a teaching reference to modify BENASSER, such that it would have been known to provide the pollution capture module as a carbon dioxide capture module, for the reasons provided by MATSUMOTO. Applicant has not argued, or specifically challenged, the teachings of MATSUMOTO to teach a carbon dioxide capture module. As such, the arguments presented by the Applicant, respective of MATSUMOTO, are moot. Furthermore, the new ground of rejection does not rely upon any other reference applied in the prior rejection of record, and thereby, are further moot.

CONCLUSION
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA M HOPKINS whose telephone number is (571)272-8588. The examiner can normally be reached Monday - Friday 7AM to 3:30PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNA M HOPKINS/Primary Examiner, Art Unit 3763                                                                                                                                                                                                        8/22/2022